DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9 – 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 201491692 to Takahata et al. hereinafter “Takahata”.  A machine translation of Takahata is enclosed.  

Takahata is directed to phosphoric acid ester monomer compounds useful to provide excellent adhesiveness and high mechanical properties to dental materials (Abstract).  

Regarding claims 1 – 4 and 9, Takahata teaches the following compounds at page 8 of the original document.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





These monomers are for use in dental compositions (Abstract, pages 1 – 2 of translation).  The compounds listed above meet the structural requirements for formula (1) of claim 1, where X = core = - O – (CH2)4- (n = 2 – 20, see above n chosen as 2), n5c = n5b = n5d = 0 and n5c = 1, therefore ), n5a + n5b + n5d + n5c = 1, and where

Y1 = 		  
    PNG
    media_image2.png
    91
    200
    media_image2.png
    Greyscale
 and 

Y2 = 			
    PNG
    media_image3.png
    108
    327
    media_image3.png
    Greyscale
where R 4b = 2, R4a = H or methyl group and 
Z = linking group = O.  

As to claims 5 and 6, the group X – Z is the X = core = - O – (CH2)2- (n is chosen as 2 in structure 10 supra) and Z = O, where n6d = n6c = n6b = n7b = 0 and n6a = n7a = 1.  Y2  = general formulas 4a and 4b of claim 9.  

Regarding claims 10, 12 and 14, the monomers taught by Takahata where formulated into dental compositions (kit) for use on teeth (see tables 1 – 3 of original JP patent).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 201491692 to Takahata et al. hereinafter “Takahata”.  A machine translation of Takahata is enclosed.  

For the limitations of the independent claim, refer to paragraphs 5 – 7 supra.  

Regarding claims 11 and 13, Takahata is silent as to the status of the materials in a reverse mutation test.  However, Takahata discloses that monomers are used in dental compositions for direct contact with teeth.  It would be obvious to the skilled artisan that the monomers taught by Takahata would possess the required degree of safety for their intended use in an oral environment.  


Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/5/21
/PETER A SALAMON/Primary Examiner, Art Unit 1759